Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 19, 2014

                                       No. 04-14-00621-CV

                                 IN THE INT OF CJT, A Child,

                   From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 7,848
                          Honorable H. Paul Canales, Judge Presiding

                                          ORDER
        The court reporter’s record was originally due on September 26, 2014. Ms. Alma Garza
is the court reporter responsible for preparing, certifying, and filing the reporter’s record. Ms.
Garza has been granted two previous extensions of time in which to file the record, the latest
until November 3, 2014. Neither the record nor a request for additional time has been filed.

        It is therefore ORDERED that Ms. Garza must file the record in this court no later than
December 3, 2014. If the record is not received by such date, a show cause order shall issue
directing Ms. Garza to appear on a day certain and show cause why she should not be held in
contempt for failing to file the record. The clerk of this court shall cause a copy of this order to
be served on Ms. Garza by certified mail, return receipt requested, and by regular United States
mail.

       Because the trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed, the clerk of this court shall also cause a copy of this order to be
served upon the trial court. See TEX. R. APP. P. 35.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court